Name: Commission Regulation (EEC) No 2102/84 of 13 July 1984 on harvest production and stock declarations relating to wine-sector products
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  distributive trades;  agricultural activity
 Date Published: nan

 24. 7 . 84 Official Journal of the European Communities No L 194/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2102/84 of 13 July 1984 on harvest production and stock declarations relating to wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas further amendments to the said arrangements are also required, in order :  to make a clearer distinction between the declara ­ tions which must be made by grape producers and those which must be made by wine producers, and to clarify the arrangements applicable in the case of cooperative wineries,  to assist Member States by drawing up forms to be used for forwarding to the Commission the summaries of the data provided by operators in connection with the different declarations,  to improve, in terms of clarity, the layout of the provisions applicable ; Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 208 /84 (2), and in particular Articles 28 (4), 40 (6), 41 (7) and 65 thereof, Whereas, in the light of the amendments being consi ­ dered , the provisions concerned should be redrafted ; Whereas, under Article 28 of Regulation (EEC) No 337/79 , producers of grapes intended for wine making and producers of must and wine are required to make harvest declarations in respect of the most recent harvest ; whereas the said Article also lays down that producers of must and wine, and commercial operators other than retailers , must declare their stocks at the end of the wine-growing year ; whereas the provisions concerning the said declarations are laid down in Commission Regulation (EEC) No 2408 /83 of 25 August 1 983 on harvest and stock declarations relating to wine-sector products ( 3), as amended by Regulation (EEC) No 62/84 (4) ; Whereas the information provided by way of the declarations must in particular enable the Commission to draw up, at the beginning of each year, the forward estimate laid down in Article 5 of Regulation (EEC) No 337/79 ; Whereas, in order to facilitate market management operations, a time limit should be laid down for making declarations ; whereas, given that harvesting takes place at different times as between Member States , the deadlines for declarations by producers should be staggered ;Whereas implementation of the intervention measures referred to in particular in Article 41 of Regulation (EEC) No 337/79 requires more detailed information on the part of both producers and Member States ; whereas the arrangements laid down in Regulation (EEC) No 2408/83 should therefore be amended ; Whereas the persons who are required to make the different declarations should be specified, while ensur ­ ing that producers who can provide all the necessary information by way of a single declaration , namely that relating to wine production , are not required to make both a grape- production declaration and a wine-production declaration ; (') OJ No L 54, 5 . 3 . 1979 , p. 1 . 0 OJ No L 1 15, 1 . 5 . 1984 , p. 77 . 0 OJ No L 236, 26 . 8 . 1983 , p. 21 (4) OJ No L 9 , 12 . 1 . 1984, p. 12 . No L 194/2 Official Journal of the European Communities 24. 7 . 84 Whereas, while allowing Member States to decide the precise form in which operators should notify the particulars which must be included in the declarations, provision should be made for notifying the said parti ­ culars in tabular form, to facilitate the reading thereof ; whereas it is necessary both to lay down time limits by which Member States must summarize and forward to the Commission the data they have collected, and to specify the manner in which the latter should be forwarded ; on whether the measures adopted entail advantages or obligations ; whereas this eventuality may seriously disrupt the management of the market and must therefore be avoided ; whereas it should therefore be laid down that only data relating to the quantities of table wine which are entered in the declarations may be used for the application of any intervention measure ; Whereas it is advisable, in the light of specific produc ­ tion structures and the administrative difficulties found in Greece, to exempt temporarily certain categories of producers in that Member State from the obligation to make harvest declarations ; whereas provision should be made, however, for establishing the yield per hectare obtained by the said producers ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , Whereas, under Article 5 (2) of Regulation (EEC) No 337/79 , the forward estimate must show the propor ­ tion of table wines and quality wines psr ; whereas the declarations by operators and the stock estimates to be notified by the Member States should therefore be broken down on that basis ; Whereas implementation of the intervention measures and distillation operations referred to in Articles 40 and 41 of Regulation (EEC) No 337/79 calls for detailed knowledge of a series of particulars in respect of each production unit, in particular those concerning the categories of products obtained, sold or purchased and the yield per hectare of the areas under vines ; HAS ADOPTED THIS REGULATION : TITLE I Harvest, production and stock declarations to be made by certain operators in the wine sector Whereas, for the purpose of drawing up the forward estimate, Member States should make certain estimates concerning harvests and stocks before producers and merchants have made their declarations ; Whereas the application of the measures provided for in connection with the common organization of the market calls for plentiful and completely objective data on the situation and prospects of the Community's wine market ; whereas it is understood, however, that Member States may provide for measures to ensure the confidentiality of the information concerned ; Article 1 1 . Natural or legal persons or groups of such persons, hereinafter referred to as 'harvesters', who produce grapes intended for wine making shall submit each year to the competent authorities designated by the Member States a harvest declaration containing at least the information specified in Annex I, Table A, and, where appropriate, Table Aa. However, harvesters shall not be required to submit a harvest declaration :  if their holdings comprise less than 10 ares of vines and no part of their harvest has been or will be marketed in any form whatsoever during the wine-growing year, or  if they themselves process the whole of their harvest of grapes into wine or cause it to be so processed on their behalf . 2 . By way of derogation from the first subparagraph of paragraph 1 , Member States may exempt from the obligation , to submit harvest declarations harvesters associated with or belonging to a wine cooperative or group who deliver the whole of their harvest to that wine cooperative or group . Whereas in some Member States the classification of wines as quality wines psr or table wine takes place long after the dates laid down for the submission of harvest and production declarations ; whereas, when the intervention measures provided for in Regulation (EEC) No 337/79 are activated, this situation may induce producers in these Member States to classify their production in one or other category depending No L 194/324. 7 . 84 Official Journal of the European Communities the obligation to make such declarations, if the competent authorities are in a position to give the Commission a statistical assessment of those stocks held in the Member State . 2 . The declaration referred to in paragraph 1 shall contain at least the information specified in Annex I, Table C. 3 . 'Retailer' within the meaning of paragraph 1 shall mean any natural or legal person or group of such persons whose business activity includes the sale of wine in small quantities directly to the consumer, with the exception of those who use cellars equipped for storing and handling wines in large quantities . The quantities referred to in the first subparagraph shall be fixed by each Member State , having regard in particular to the special features of trade and distribu ­ tion in that Member State . Article 2 1 . Natural or legal persons or groups of such persons, including wine-making cooperatives, who , from the current year's harvest :  have produced wine, or  hold, on the dates specified in Article 5 grapes and/or musts intended for wine making, shall submit each year to the competent authorities designated by the Member States a production declara ­ tion containing at least the information specified in Annex I , Table B. 2 . Where use is made of the option provided for in Article 1 (2) the production declaration referred to in paragraph 1 must contain all the information neces ­ sary for determining the yields per hectare obtained on the holdings of each of the harvesters delivering grapes and/or musts . 3 . In the case of natural or legal persons or groups of such persons who buy grapes from harvesters in order to prepare musts which they sell to wine produ ­ cers before the dates specified in Article 5, Member States shall take the necessary steps to enable the wine producers to obtain the various information which they must give in the declaration referred to in para ­ graph 1 , in particular the information relating to the yield per hectare of the products used . Article 5 1 . The declarations provided for in Article 1 shall be made not later than :  1 5 December in the Federal Republic of Germany,  30 November in the other Member States . 2 . The declarations provided for in Article 2 shall be made not later than 15 December. 3 . The declarations provided for in Article 4 shall be made not later than 7 September in respect of quantities held on 31 August . Article 3 Harvesters having delivered to third parties products, other than wine, covered by this Regulation shall provide those to whom such products have been deli ­ vered with written notification of the yield per hectare entered on their harvest declaration for the products in question within a time limit to be determined by the Member States . This time limit shall ensure that producers under the obligation to declare their production will receive the aforesaid notification in good time . TITLE II Communications to be made by the Member States Article 6 1 . At the beginning of each wine-growing year, Member States shall estimate the foreseeable volume of production of table wines, quality wines psr and other wines respectively on their territory. They shall communicate this estimate to the Commission before 20 September in the form provided for in Annex II , Table A. Member States shall communicate corrected wine production estimates to the Commission before 15 October and 10 November in the same way as speci ­ fied in the first subparagraph . Article 4 1 . Natural or legal persons or groups of such persons , other than private consumers and retailers, shall declare each year to the competent authorities designated by the Member States the stocks of concen ­ trated grape must, rectified concentrated grape must and wine held by them on 31 August . However, Member States whose annual wine produc ­ tion does not exceed 25 000 hectolitres may exempt traders other than retailers who hold small stocks from No L 194/4 24. 7 . 84Official Journal of the European Communities ally the assessment of available quantities and uses based on the final information for past years . TITLE III General provisions Article 10 Apart from their use for statistical purposes, the data contained in the declarations referred to in Title I shall be used for the purposes of Council Regulation (EEC) No 337/79 and (EEC) No 338/79 (  ). In particular, the breakdown of production into table wines, quality wines psr and other wines shall deter ­ mine the rights and obligations of producers resulting from the application of the said Regulations . 2 . Member States shall estimate the yield per hectare in respect of the table wine production obtained on their territory. They shall communicate this estimate to the Commis ­ sion before 5 January according to the following classes of yield :  not more than 70 hl/ha,  more than 70 hl/ha but not more than 90 hl/ha,  more than 90 hl/ha but not more than 110 hl/ha ,  more than 110 hl/ha but not more than 140 hl/ha,  more than 140 hl/ha but not more than 180 hl/ha,  more than 180 hl/ha. Article 7 Member States shall draw up the model forms for the various declarations referred to in Title I and shall ensure that the said forms provide at least for the information specified in the tables in Annex I. The declarations referred to in the first subparagraph shall be centralized at national level . Member States shall adopt any control measures neces ­ sary to ensure the accuracy of the declarations . They shall notify the Commission of such measures and shall send it the model forms drawn up pursuant to the first subparagraph . Article 8 1 . A summary of the declarations provided for in Articles 1 and 2 shall be communicated to the Commission in the form provided for in Annex II , Table B :  not later than 15 January by France and Luxem ­ bourg,  not later than 15 February by the other Member States . 2 . A summary of the declarations provided for in Article 4 shall be communicated to the Commission before 30 November in the form provided for in Annex II, Table C. 3 . Before 15 February Member States shall notify the Commission of the final results of the breakdown of production by class of yield as referred to in Article 6 (2). Article 9 Member States shall notify the Commission of any important new facts which are likely to alter substanti ­ al rticle 11 1 . The area to be entered in the declaration referred to in Article 1 shall be the area of vineyard in produc ­ tion . 2 . The yield per hectare to be entered in the decla ­ rations referred to in Articles 1 and 2 shall be deter ­ mined, for each of the categories of vineyard contained in Table A of Annex I, in relation to the area referred to in paragraph 1 . However, in Member States where wine-growing areas are not broken down according to the categories of vineyard referred to in the first subparagraph, the yield per hectare to be entered in the harvest declaration shall be the average yield obtained on the holding of the declarant . 3 . For the purposes of the provisions relating to the compulsory distillation provided for in Article 41 of Regulation (EEC) No 337/79, the quantities of table wine for which the harvest or production declaration does not contain the information enabling the yield per hectare to be determined shall be regarded as belonging to the highest class of yield referred to in Article 6 (2) of this Regulation . Article 12 The quantities of products entered in the declarations referred to in Articles 1 , 2 and 4 shall be expressed in hectolitres and litres of wine . The quantities of concentrated grape must and rectified concentrated grape must entered in the declaration referred to in Article 3 shall be expressed in hectolitres and litres . (') OJ No L .54, 5 . 3 . 1979, p. 48 . 24. 7 . 84 Official Journal of the European Communities No L 194/ 5 Quantities of products other than wine shall be converted into hectolitres and litres of wine using coefficients fixed by the Member States . These coeffi ­ cients may differ for the various regions of production . Article 13 For the purposes of making out the declarations referred to in Articles 1 and 2, 'other wines' shall mean :  wines obtained from grapes of varieties not listed in the classification of vine varieties annexed to Commission Regulation (EEC) No 3800/81 (') as wine-grape varieties for the administrative unit where the grapes were harvested,  wines obtained from grapes of varieties listed in the classification of vine varieties annexed to Regu ­ lation (EEC) No 3800/81 simultaneously for the same administrative unit as both wine-grape varie ­ ties and either table-grape varieties , varieties for the production of dried grapes or varieties for the production of wine spirits . However, for the purposes of the declaration referred to in Article 2, 'other wines', as defined in the second indent of the first subparagraph, shall mean exclu ­ sively wines intended for the production of wine spirits with registered designation of origin or wine intended for compulsory distillation as provided for in Article 40 of Regulation (EEC) No 337/79 . Article 14 This Regulation shall not affect any provisions of Member States on harvest, production and stock decla ­ rations which provide for the supply of fuller informa ­ tion , possibly at dates earlier than those laid down in Article 5 , in particular by covering a wider range of persons than those referred to in Articles 1 , 2 and 4. Article 15 In Greece, for the 1984/85 and 1985/86 wine-growing years, harvesters who, apart from the grapes which they themselves process into wine for family consumption , sell their entire grape harvest with a view to processing by a third party shall be exempt from the obligations laid down in Articles 1 and 3 . In the case of grapes sold in accordance with the first subparagraph , the wine maker shall obtain a declara ­ tion , signed by the supplier, stating the yield per hectare of the grapes concerned . Article 16 Regulation (EEC) No 2408 /83 is hereby repealed . Article 17 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Eu ropea n Comm it n ities. It shall apply from 15 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 381 , 31 . 12 . 1981 , p. 1 . No L 194/6 24. 7 . 84Official Journal of the European Communities ANNEX I Information which must be contained in the declarations to be made by certain operators in the wine sector Tables A and Aa : Table B : Table C : Grape harvest declaration Production declaration Declaration of wine and must stocks on 31 August T A B L E A G R A P E H A R V E S T D E C L A R A T IO N (A pp lic at io n of Ar tic le 1 of Re gu la tio n (E EC ) N o 21 02 /8 4) A. In fo rm at io n co nc er ni ng th e de cl ar an t B. In fo rm at io n co nc er ni ng th e ho ld in g N am e/ bu si ne ss na m e : A dd re ss : A dd re ss : A re a us ed (h ec ta re s) : C. In fo rm at io n co nc er ni ng gr ap e pr od uc tio n U se to w hi ch gr ap es pu t (h i) Q ua nt ity of gr ap es ha rv es te d (h i) M ad e in to w in e by th e de cl ar an t D el iv er ed to a w in e co op er at iv e (') S ol d to a w in e pr od uc er (') Ca te go ry of vi ne ya rd A re a in pr od uc tio n (h l/ ha ) C or re sp on di ng yi el d pe r he ct ar e (h l/ ha ) G ra pe s M us ts G ra pe s M us ts R ed / ro s e w h it e R ed / ro s e W hi te 24 . 7 . 84 Official journal of the European Communities No L 194 / 7 R ed / ro s e W hi te R ed / ro s e W hi te R ed / ro se W hi te R ed / ro s e W hi te 1. F or ta bl e w in es  of w hi ch w in es as re fe rr ed to in A rti cl e 54 (2 ) of Re gu la tio n (E EC ) N o 33 7/ 79 2. Fo r qu al ity w in es ps r 3 . F or o th er w in es : * (a) of w hi ch w in es ob ta in ed fro m va rie tie s ot he r th an w in e- gr ap e va ri et ie s (b ) of w hi ch w in es ob ta in ed fro m va ri et ie s cl as si fi ed bo th as w in e- gr ap e va rie tie s an d as va ri et ie s in te nd ed fo r ot he r pu rp os es (') Th e qu an tit ie s of gr ap es de liv er ed to a wi ne co op er ati ve or so ld to a wi ne pr od uc er ar e ov er all qu an tit ie s. D et ai ls of su ch de liv er ie s or sa le s ar e gi ve n in Ta bl e Aa . No L 194/8 Official Journal of the European Communities 24 . 7 . 84 TABLE Aa (') GRAPE HARVEST DECLARATION (Application of Article 1 of Regulation (EEC) No 2102/ 84) Products sold to a wine producer or delivered to a wine cooperative (hi) Consignees Wine grapes and/or musts for table wine Wine grapes and/or musts for quality wine psr Table grapes and/or musts Grapes or multipurpose varieties and/or musts Red White Red White Red White Red White AO B 0 AH BO I 1 . 2. 3 . 4 . (') This Table is for products sold or delivered before the production declaration . (2) A = Wines as referred to in Article 54 (2) of Regulation (EEC) No 337/79 . (3) B = Other wines . T A B L E B PR O D U C T IO N D E C L A R A T IO N () (A pp lic at io n of A rti cl e 2 of Re gu la tio n (E EC ) N o 21 02 /8 4) A. In fo rm at io n co nc er ni ng th e de cl ar an t B. In fo rm at io n co nc er ni ng th e ho ld in g A dd re ss : N am e /b us in es s na m e : A dd re ss : . A re a us ed (h ec ta re s) : w in es ob ta in ed sin ce th e be gi nn in g of th e w in e- gr ow in g ye ar an d pr od uc ts ot he r th an w in e he ld at th e ti m e w he n th e de cl ar at io n is su bm it te d Ta bl e w in es (') O th er w in es C at eg or y of pr od uc ts us ed (-') N am e an d ad dr es s of th e su pp lie rs an d re fe re nc e to de liv er y d o cu m en t (V A or ot he r) A re a of vi ne ya rd in pr od uc tio n fr om w hi ch th e pr od uc ts us ed or ig in at e Y ie ld pe r ha of pr od uc ts us ed M us ts fo r ta bl e w in es M us ts fo r qu al ity w in es ps r Q ua lit y w in es ps r( () G ra pe s no t ye t pr oc es se d O th er pr od uc ts 0 T ot al of w h ic h w in es as re fe rr ed to in A rti cl e 54 (2 ) of Re gu la tio n (E EC ) N o 33 7 /7 9 w in e s a s re fe rr ed to in th e fi rs t in d en t of A rt ic le 13 w in es as re fe rr ed to in th e se co nd in d en t of A rt ic le 13 R ed / ro s e W h it e R ed / ro s e W hi te R ed / ro s e W h it e R ed / ro s e W h it e R ed / ro s e W h it e R ed / ro s e W h it e R ed / ro s e W h te R ed / ro s e W h it e R ed / ro s e W hi te 24 . 7 . 84 Official Journal of the European Communities No L 194 / 9 (') Fo r co op er ati ve s, th e lis t of m em be rs wh o de liv er th ei r en tir e ha rv es t is se pa ra te fro m th at of th e ot he r m em be rs . (2) G ra pe s  gr aP e m us ts (c on ce nt ra te d m us ts  re ct ifi ed co nc en tra te d m us ts  pa rti al ly fe rm en te d m us ts , ne w wi ne s sti ll in fe rm en ta tio n) . (') Le ss th e qu an tit ie s of co nc en tra te d gr ap e m us t an d re ct ifi ed co nc en tra te d gr ap e m us t fro m pr ev io us w in e- gr ow in g ye ar s us ed to in cr ea se th e al co ho lic str en gt h by vo lu m e. (4) Co nc en tra te d m us ts  - re ct ifi ed co nc en tra te d m us ts  pa rti al ly fe rm en te d m us ts , ne w w in es sti ll in fe rm en ta tio n. T A B L E C D E C L A R A T IO N O F W IN E A N D M U S T S T O C K S O N 31 A U G U S T 19 .. (A pp lic at io n of A rti cl e 3 of Re gu la tio n (E EC ) N o 21 02 /8 4) N am e or bu si ne ss n am e : . A dd re ss : . Pl ac e w he re th e pr od uc t is he ld : (h i) No L 194 / 10 Official Journal of the European Communities 24 . 7 . 84 Ca te go ry of pr od uc ts T ot al st oc ks O f w hi ch re d an d ro se O f w hi ch w h it e R em ar ks W in es 1. St oc ks in pr od uc tio n (a) ta bl e w in es  of w hi ch w in es as re fe rre d to in A rti cl e 54 (2 )o f Re gu la tio n (E EC ) N o 33 7/ 79 (b ) qu al ity w in es ps r (c ) ot he r w in es i.e . sp ar kl in g w in es T ot al 2 . S to ck s on th e m ar k et (a) w in es of C om m un ity or ig in  ta bl e w in es  of w hi ch w in es as re fe rre d to in A rti cl e 54 (2 )o f Re gu la tio n (E EC ) N o 33 7/ 79  qu al ity w in es ps r (b ) ot he r w in es (th ird co un tri es ) i.e . sp ar kl in g w in es T o ta l M us ts 1. St oc ks in pr od uc tio n (a) co nc en tra te d gr ap e m us t (b ) re ct ifi ed co nc en tra te d gr ap e m us t T ot al 2. S to ck s on th e m ar ke t (a ) co nc en tra te d gr ap e m us t (b ) re ct ifi ed co nc en tra te d gr ap e m us t T ot al 24. 7 . 84 Official Journal of the European Communities No L 194/ 11 ANNEX II Communications to be made by the Member States Table A : Table B : Table C : Wine harvest estimate Final results of the harvest in the wine sector Wine and must stocks on 31 August No L 194/ 12 Official Journal of the European Communities 24. 7. 84 TABLE A WINE HARVEST ESTIMATE (Application of Article 7 of Regulation (EEC) No 2102/84) Country : . First estimate on 20 September (') First correction on 15 October (') Second correction on 10 November (') Year : 19 ../.. (Wine-growing year : 1 September to 31 August) (hi) Category of product Total volume Of which red and rose wines Of which white Remarks Table wines Quality wines psr Other wines Total (') Delete as appropriate . TABLE B FINAL RESULTS OF THE HARVEST IN THE WINE SECTOR (Application of Article 8 ( 1 ) of Regulation (EEC) No 2102/84) Country : Year : 19 ../.. (Wine-growing year : 1 September to 31 August) (hi) Category of product Total volume Of which red and rose wines Of which white Remarks Table wines : of which wines as referred to in Article 54 (2) of Regulation (EEC) No 337/79 Quality wines psr Other wines Total Concentrated grape must Rectified concentrated grape must Total T A B L E C D E C L A R A T IO N O F W IN E A N D M U S T S T O C K S O N 31 A U G U S T 19 .. (A pp lic at io n of A rti cl e 8 (2 ) of Re gu la tio n (E EC ) N o 21 02 /8 4) C ou nt ry : Y ea r : 19 .. / . (W in e- gr ow in g ye ar : 1 Se pt em be r to 31 Au gu st) &lt; h l) 24 . 7 . 84 Official Journal of the European Communities No L 194 / 13 Ca te go ry of pr od uc ts T ot al st oc ks O f w hi ch re d an d ro se O f w hi ch w hi te R em ar ks W in es 1. St oc ks in pr od uc tio n (a ) ta bl e w in es  of w hi ch w in es as re fe rre d to in A rti cl e 54 (2 )o f Re gu la tio n (E EC ) N o 33 7/ 79 (b ) qu al ity w in es ps r (c ) ot he r w in es i.e . sp ar kl in g w in es T ot al 2. St oc ks on th e m ar ke t (a) w in es of C om m un ity or ig in  ta bl e w in es  of w hi ch w in es as re fe rre d to in A rti cl e 54 (2 )o f Re gu la tio n (E EC ) N o 33 7/ 79  qu al ity w in es ps r (b ) ot he r w in es (th ird co un tri es ) i.e . sp ar kl in g w in es T ot al 3. Su m m ar y (1 + 2) M us ts 1. St oc ks in pr od uc tio n (a) co nc en tra te d gr ap e m us t (b ) re ct ifi ed co nc en tra te d gr ap e m us t T ot al 2 . S to ck s on th e m ar ke t (a ) co nc en tra te d gr ap e m us t (b ) re cti fie d co nc en tra te d gr ap e m us t T ot al 3. Su m m ar y (1 + 2)